Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT by and between BEAM GLOBAL SPIRITS & WINE, INC. and CONSTELLATION BRANDS, INC. Dated as of November 9, 2007 TABLE OF CONTENTS ARTICLE I Definitions 1 1.1 Definitions 1 ARTICLE II Purchase and Sale of Securities 11 2.1 Purchase and Sale of Securities 11 2.2 Purchase Price 11 2.3 Adjustments 11 ARTICLE III Representations and Warranties of Seller 14 3.1 Organization and Qualification 15 3.2 Authority 15 3.3 Enforceability 15 3.4 Title 15 3.5 Capitalization 15 3.6 Subsidiaries 15 3.7 Consents and Approvals; No Violations 15 3.8 Financial Statements 16 3.9 Undisclosed Liabilities 16 3.10 Absence of Certain Developments 17 3.11 Properties; Leases 18 3.12 Contracts 20 3.13 Suppliers 21 3.14 Corporate Records 21 3.15 Accounts Receivable; Accounts Payable 21 3.16 Inventory 22 3.17 Intellectual Property 22 3.18 Insurance 23 3.19 Employees; Labor 23 3.20 Employee Benefit Plans 23 3.21 Litigation 25 3.22 Compliance with Laws; Permits 25 3.23 Taxes 26 3.24 Environmental Matters 27 3.25 Bank Accounts 28 3.26 Brokers or Finders 28 3.27 Transactions with Related Parties 28 3.28 Certain Business Practices 28 3.29 No Other Representations 29 ARTICLE IV Representations and Warranties of Purchaser 29 4.1 Organization and Qualification 29 4.2 Authority 29 4.3 Enforceability 29 4.4 Approvals 29 4.5 Availability of Funds 30 4.6 Litigation 30 4.7 Investment Representations 30 4.8 Brokers or Finders 30 4.9 No Other Representations 30 ARTICLE V Covenants 30 5.1 Conduct of the Acquired Companies 30 5.2 Prohibited Action 31 5.3 Filings; Other Actions; Notification 32 5.4 Confidentiality 35 5.5 Use of Name 35 5.6 Access; Confidentiality 36 5.7 Publicity 37 5.8 Employee Benefits 37 5.9 Expenses 40 5.10 Indebtedness 40 5.11 WARN Act Compliance 40 5.12 Treatment of Seller Guaranties 40 5.13 Further Assurances; Post-closing Cooperation 40 5.14 Acquisition Transactions 42 5.15 Inventory 42 5.16 Owens-Illinois Glass Company 42 5.17 Insurance 42 5.18 Funding 42 5.19 Transition Services Agreement 43 5.20 Intercompany Agreements 43 5.21 Membership Interests 43 5.22 Lion Distribution Agreement 43 ARTICLE VI Conditions 43 6.1 Conditions to Each Party’s Obligations 43 6.2 Conditions to Purchaser’s Obligations 44 6.3 Conditions to Seller’s Obligations 44 ARTICLE VII Closing 44 7.1 Closing 44 7.2 Deliveries 45 ARTICLE VIIIIndemnification 46 8.1 Survival 46 8.2 Indemnification by Seller 46 8.3 Indemnification by Purchaser 48 8.4 Limitations on Liability of Seller 48 8.5 Claims 49 8.6 Notice of Third Party Claims; Assumption of Defense 50 8.7 Settlement or Compromise 50 8.8 Time Limits 50 8.9 Net Losses and Subrogation 51 ARTICLE IXTax Matters 51 9.1 Section 338(h)(10) Election 51 9.2 Tax Return Filings; Tax Payments 52 9.3 Tax Contests 55 9.4 Payments 55 9.5 Tax Refunds and Carrybacks 57 9.6 Straddle Period Taxes. 58 9.7 Cooperation on Tax Matters 58 9.8 Stock Option Tax Deductions 59 9.9 Transfer and Similar Taxes 59 ARTICLE XTermination 60 10.1 Termination 60 10.2 Effect of Termination 61 ARTICLE XIMiscellaneous 61 11.1 Notices 61 11.2 Company Disclosure Schedules 62 11.3 Disclaimer of Warranties 62 11.4 Assignment 63 11.5 Entire Agreement 63 11.6 Specific Performance 63 11.7 Governing Law and Venue 63 11.8 Waivers; Amendment 64 11.9 Captions 64 11.10 Severability 64 11.11 Interpretation 64 11.12 Time of Essence 64 11.13 Counterparts 64 ANNEX A:Sample Calculation of Net Working Capital Exhibit A:Terms of Glass Contract Exhibit B:Transition Services STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is made and entered into as of this 9thday of November, 2007, between Beam Global Spirits & Wine, Inc., a Delaware corporation (“Seller”), and Constellation Brands, Inc., a Delaware corporation (“Purchaser”).Capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in Section 1.1 hereof. RECITALS WHEREAS, Seller owns all of the outstanding shares of capital stock of Beam Wine Estates, Inc., a Delaware corporation (the “Company”), and the Company owns all of the outstanding stock of Atlas Peak Vineyards, Inc., a California corporation, Buena Vista Winery, Inc., a California corporation, Clos du Bois Wines, Inc., a California corporation, Gary Farrell Wines, Inc., a California corporation, and Peak Wines International, Inc., a Delaware corporation(collectively, together with the Company, and taken as a whole, the “Acquired Companies” and, individually, an “Acquired Company”); and WHEREAS, Seller desires to sell, and Purchaser desires to purchase, all of the issued and outstanding shares of capital stock (the “Shares”) of the Company on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and provisions set forth in this Agreement, Seller and Purchaser agree as follows: ARTICLE I Definitions 1.1Definitions. As used in this Agreement, the following terms shall have the following meanings: “2007 Consolidated Return” has the meaning set forth in Section 9.2(d) hereof. “Acquired Companies” has the meaning set forth in the Recitals. “Acquired Companies’ Brands and Domain Names” means the business names, brand names, trade names, trademarks, service marks, and domain names and logos set forth in Section 3.17 of the Company Disclosure Schedule, excluding any and all of the Beam Names. “Acquired Company” has the meaning set forth in the Recitals. “Acquired Company Assets” has the meaning set forth in Section 3.11(a) hereof. “Acquisition Transaction” has the meaning set forth in Section 5.14 hereof. “Actually Realized” shall mean, for purposes of determining the timing of any Taxes (or related Tax cost or benefit) relating to any payment, transaction, occurrence or event, the time at which the amount of Taxes (including estimated Taxes) payable by any person is increased above or reduced below, as the case may be, the amount of Taxes that such person would be required to pay but for the payment, transaction, occurrence or event. “Affiliate” means, with respect to any specified Person, any other Person which, directly or indirectly, controls, is under common control with, or is controlled by, such specified Person.As used in this definition, “control” (including, with its correlative meanings, “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of management or policies of a Person whether through ownership of securities or other ownership interests, by contract or otherwise. “Agreement” means this Agreement and the Company Disclosure Schedules hereto, as this Agreement may be amended from time to time. “AGUB” has the meaning set forth in Section 9.1(c) hereof. “Alcoholic Beverage Authorities” means the United States Alcohol and Tobacco Tax and Trade Bureau, as well as the applicable state, local, municipal, provincial, foreign and other Governmental Entities regulating the alcoholic beverage business. “Allocation Schedule” has the meaning set forth in Section 9.1(c) hereof. “Antitrust Laws” has the meaning set forth in Section 5.3(d) hereof. “Applicable Environmental Date” means with respect to each parcel of real property currently or formerly owned or leased by an Acquired Company, the later of (i) the date such Acquired Company acquired or entered into a lease with respect to such real property, as applicable, or (ii) the date Seller or its Affiliate acquired the entity that owned or leased such real property. “Arbiter” has the meaning set forth in Section 2.3(d) hereof. “Assets” has the meaning set forth in Section 9.1(c) hereof. “Base Amount” means Two Hundred Thirty-Four Million Dollars ($234,000,000). “Beam Names” shall mean the business names, brand names, trade names, trademarks, service marks, and domain names “Beam,” “Cockburn’s,” “Harveys” or “Roth,” any business name, brand name, trade name, trademark, service mark and domain name that includes the word “Beam,” “Cockburn’s,” “Harveys” or “Roth” in any portion thereof, any and all rights in respect of such names and other variations and derivatives thereof, including but not limited to, the Beam Wine Estates logo as well as any logos containing the words “Beam,” “Cockburn’s,” “Harveys” or “Roth.” “Benefit Plans” has the meaning set forth in Section 3.20(a) hereof. “Business Day” means a day other than Saturday, Sunday or any day on which the principal commercial banks located in the State of California are authorized or obligated to close under the laws of such state. “Cash Balance” shall mean the amount of cash and cash equivalents held by the Acquired Companies or any other Person for the account of the Acquired Companies. “Citi” shall have the meaning set forth in Section 3.26 hereof. “Closing” means the consummation of the transactions contemplated herein. “Closing Date” has the meaning set forth in Section 7.1 hereof. “Closing Inventory” has the meaning set forth in Section 2.3(a) hereof. “Closing Purchase Price” has the meaning set forth in Section 7.2(j). “COBRA” has the meaning set forth in Section 5.8(e) hereof. “Code” means the Internal Revenue Code of 1986, as amended, and any reference to a particular Code section shall be interpreted to include any revision of or successor to that section. “Company” has the meaning set forth in the Recitals. “Company 409A Plans” has the meaning set forth in Section 3.20(h) hereof. “Company Benefit Plans” means all Benefit Plans other than Seller-sponsored Benefit Plans. “Company Disclosure Schedule” means the schedules provided by the Company pursuant to Article III. “Company Employee” has the meaning set forth in Section 5.8(a) hereof. “Company Intellectual Property” means all Intellectual Property that is owned by or exclusively licensed to an Acquired Company, in connection with the business of the Acquired Company, including the Acquired Companies’ Brands and Domain Names. “Confidentiality Agreement” has the meaning set forth in Section 5.6(a) hereof. “Copyrights” meansU.S. and foreign registered and unregistered copyrights (including those in computer software and databases), rights of publicity and all registrations and applications to register the same, and all rights to obtain renewals and extensions of registrations, together with all other interests accruing by reason of international copyright conventions and treaties. “Current Assets” means Inventory, prepaid expenses, deposits, current Tax assets (other than current Income Tax assets) and accounts receivable (excluding receivables owing by Seller or any Affiliate of Seller to any Acquired Company), and specifically excludes cash, cash equivalents, deferred Tax assets and all current Income Tax assets, of the Acquired Companies on a consolidated basis, as of the Closing Date, in each case calculated consistent with the calculation of such items on the Reference Balance Sheet except as illustrated in Annex A. “Current Liabilities” means accounts payable (excluding payables owed by an Acquired Company to Seller or any Affiliate of Seller), accrued expenses, current Tax liabilities (other than current Income Tax liabilities) and retention bonuses or plans or similar arrangements approved or adopted by an Acquired Company prior to the Closing payable to Company Employees as a result of the consummation of the transactions contemplated by this Agreement, and specifically excludes Indebtedness, deferred Tax liabilities, certain employee benefit liabilities and all current Income Tax liabilities, of the Acquired Companies on a consolidated basis, as of the Closing Date, in each case calculated consistent with the calculation of such items on the Reference Balance Sheet except as illustrated in Annex A. “Encumbrances” has the meaning set forth in Section 3.4 hereof. “Environmental Law” means all applicable federal, state, local or foreign laws, rules and regulations in effect at the date of this Agreement relating to pollution, the protection of the environment or to the use, transport, treatment, storage, disposal, or Release of a Hazardous Substance, including but not limited to, as amended, the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; and the Emergency Planning, Community Right To Know Act, 42 U.S.C. §§ 11001 et seq.Without limiting the foregoing, the term “Environmental Laws” also includes all permits, licenses, registrations, consent orders, consent agreements, administrative settlements, cease and desist orders and all other orders or directives issued by a Governmental Entity under an applicable Environmental Law. “ERISA” has the meaning set forth in Section 3.20(a) hereof. “ERISA Affiliate” means, with respect to any entity, trade or business, any other entity, trade or business that is a member of a group described in Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes the first entity, trade or business, or that is a member of the same “controlled group” as the first entity, trade or business pursuant to Section 4001(a)(14) of ERISA. “Estimated Cash Balance” has the meaning set forth in Section 2.3(a) hereof. “Estimated Closing Net Working Capital” has the meaning set forth in
